PER CURIAM
Defendant appeals his conviction for borrowing a game tag, ORS 497.400(2), contending that the trial court erred in denying a motion for continuance, which would have allowed the parties to secure the presence of a witness for trial. The state concedes that the trial court erred in denying defendant’s request for continuance in which the state joined. Because defendant met the requirements for obtaining a continuance for the purpose of securing a witness for trial, see State v. Otten, 234 Or 219, 223, 380 P2d 812 (1963); State v. Birchard, 23 Or App 17, 21-22, 540 P2d 1033 (1975), we agree that it was an abuse of discretion for the trial court to deny a continuance. State v. Wolfer, 241 Or 15, 403 P2d 715 (1965); State v. Schroeder, 62 Or App 331, 339, 661 P2d 111, rev den 295 Or 161 (1983).
Reversed and remanded for a new trial.